Per Curiam.
The defendant appeals from the trial court’s judgment revoking his probation and committing him to the custody of the commissioner of correction to serve the suspended portion of his sentence. The *919dispositive issue in this case is whether the trial court applied the proper standard of proof. While the trial court used phrases such as “reliable and probative,” “abundantly clear,” and “sufficient cause,” the only standard stated was “whether there is probable cause to believe he committed the violation of threatening.” (Emphasis added.)
This matter is controlled by State v. Davis, 29 Conn. App. 801, 618 A.2d 557, cert. granted, 225 Conn. 918, 623 A.2d 1024 (1993).
The judgment is reversed and the case is remanded for a new trial.